Lumpkin, J.
The question involved was whether a waiver of homestead was a mere general waiver, disconnected from the creation of an indebtedness, so as to fall within the ruling in Ragan v. Taff, 134 Ga. 835 (68 S. E. 579), or whether the waiver was made in connection with the creation of the indebtedness and contemporaneously therewith, within a proper construction of that expression as used in the Civil Code (1910), § 3413, so as to fall within the ruling in Pincus v. Meinhard, 139 Ga. 365 (77 S. E. 82). That question was submitted to the jury, who found that the waiver was valid. The evidence authorized such a finding; and no error being complained of in the rulings of the judge pending the trial, a motion for a new trial, based on the general grounds that the verdict was contrary to law and evidence, was properly overruled.

Judgment affirmed.


All the Justices concur.